From,
Han Prasad Kalakonda                                       Date: June s-, 2015
                                                                      FILED IN
Latha Kalakonda                                                   4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
5002, Newcastle Ln,                                               6/8/2015 3:38:18 PM
San Antonio, Texas -78249                                           KEITH E. HOTTLE
                                                                          Clerk
Tel: 210 687 4988
email: smfoodmart@yahoo.com


To
Mr. Keith E. Hottle
Clerk of Fourth Court of Appeals
Cadena-Reeves Justice Center
300, Dolorosa, Ste. 3200
San Antonio, TX - 78205


                 Ref: 1. Cause No: 04-15-00340-CV, Hari Prasad Kalakonda and
                 Latha Kalakonda v. Aspri Investments,
                       2. Cause No: 04-15-001 14-CV, Hari Prasad Kalakonda and
                 Latha Kalakonda v. Aspri Investments,
                       3. Appeals court order dated June 3rd 2015 for cause no. 04-
                 15-00114-CV.

Dear Mr. Hottle,

      Pursuant to court order 3rd cited above, appellants respectfully submit the
following facts as proof of completion of the orders of the court
contemporaneously with this letter.
     I) Amended notice of appeal has been filed.
     2) A docketing statement has been filed.
     3) An appellate fee of$195.00 has been paid.




04-15-00340-CV                                                                 Page 1
   4) The court also ordered that the appellants request reporters and clerk
   record. The appellants have already requested all the reporters' records
   (vide our letter dated 5/7/2015) which have already been submitted to the
   court towards appeals cause no: 04-15-00114-CV. The clerk's record
   (requested vide our letter dated 5/12/2015) may arrive at any moment(if
   not already arrived) as all the arrangements have already been made.
       In this regard, we respectfully request you to copy all the record ,
including the one that belonged to appeals cause no: 04-15-00114-CV into
present appeals cause no: 04-15-00340-CV and vice versa so that both appeals
are in sync with each other both clerk's and reporters record wise.
                                                       Sincerely,


                                           -Ltt-v-
                                                 I sdl Latha Kalakonda
                                                 Hari Prasad Kalakonda
                                                 Latha Kalakonda


                        CERTIFICATE OF SERVICE

      We certify that on June 8t h, 2015, a true and correct copy of the
foregoing letter was served on the following counsel of record via Eservice.

Mr. Frederick L. FUhr,
The Fuhr Law Firm
107 Landing Blvd., Suite F
League City, Texas 77573

Mr. Eric Lipper
Hirsch & Westheimer PC
1415 Louisiana, 36th Floor
Houston, Texas 77002


                                                  I sdl Latha Kalakonda
                                                        Appellants
                                                 Hari Prasad Kalakonda and
                                                 Latha Kalakonda

04-15-00340-CV                                                             Page 2